The bill of exceptions in this case is practically a stenographic report of the trial in the lower court. It is in flagrant violation of the rule and must be stricken upon the authority of Turner v. Thornton, 192 Ala. 98, 68 So. 813, and cases there cited. The fact that counsel may have agreed upon the correctness of same, before presented to the trial judge for approval, was no agreement that it should be in improper form, though such an agreement would not be binding on this court. Louisville  N. R. Co. v. Hall, 131 Ala. 161,32 So. 603.
As the bill of exceptions is stricken, and there being no assignment of error involving the correctness of the record proper, the judgment of the circuit court is affirmed.
Affirmed.
ANDERSON, C. J., and SAYRE, THOMAS, and BROWN, JJ., concur.